Name: 2014/258/CFSP: Political and Security Committee Decision EUBAM Libya/3/2014 of 30 April 2014 extending the mandate of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Africa;  international security;  politics and public safety;  EU institutions and European civil service;  European construction
 Date Published: 2014-05-09

 9.5.2014 EN Official Journal of the European Union L 136/25 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM LIBYA/3/2014 of 30 April 2014 extending the mandate of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (2014/258/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), Whereas: (1) Pursuant to Article 9(1) of Decision 2013/233/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya), including the decision to appoint a Head of Mission upon a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). (2) On 24 May 2013, the PSC adopted Decision EUBAM Libya/1/2013 (2) appointing Mr Antti Juhani Hartikainen as Head of Mission of EUBAM Libya for the period from 22 May 2013 until 21 May 2014. (3) On 14 April 2014, the HR proposed the extension of the mandate of Mr Antti Juhani Hartikainen as Head of Mission of EUBAM Libya until 21 May 2015, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Antti Juhani Hartikainen as Head of Mission of EUBAM Libya is hereby extended until 21 May 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 April 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 138, 24.5.2013, p. 15. (2) Political and Security Committee Decision EUBAM LIBYA/1/2013 of 24 May 2013 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 147, 1.6.2013, p. 13).